Citation Nr: 1704097	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an increased disability rating in excess of 20 percent for compression fracture, L2.

3.  Entitlement to an increased disability rating in excess of 20 percent for left lumbar radiculopathy.

4.  Entitlement to an increased disability rating in excess of 10 percent for right lower radiculopathy.

5.  Entitlement to service connection for degenerative changes of the cervical spine (claimed as a neck condition).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for radiculopathy, left upper extremity.

8.  Entitlement to service connection for radiculopathy, right upper extremity.

9.  Entitlement to service connection for a sleep condition.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).


REMAND

A review of the Veteran's recent case history is instructive.

In a July 2013 decision, the Board denied a higher rating for service-connected lumbar spine disability.  At that time, the Board also found a claim for a TDIU had been reasonably raised by the record and was part of the then-pending claim for an increased rating for lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim to the RO for additional development, to include providing the Veteran with proper TDIU notice, obtaining outstanding records, and providing the Veteran with VA examinations to determine whether his disabilities preclude substantially gainful employment.

Per the Board's July 2013 remand directives, the Veteran was afforded a VA audiology examination in September 2013 which revealed an increase in severity of the Veteran's bilateral hearing loss disability.  The RO returned the case to the Board before adjudicating the matter of an increased rating for bilateral hearing loss.  As such, in the September 2014 remand, the Board referred the hearing loss issue back to the RO for appropriate action and remanded the now-intertwined TDIU claim.

Thereafter, the Board remanded the TDIU claim again in June 2015 so the RO could first adjudicate the Veteran's claim for service connection for a neck disability, as the two claims are intertwined.  The neck claim was denied by the RO in a September 2016 rating decision.

Subsequent to a September 2016 supplemental statement of the case (SSOC) for the TDIU claim, the Veteran submitted an October 2016 substantive appeal (VA Form 9) in which he indicated that he wished to appear for a Travel Board hearing in conjunction with his appeal.  As a hearing has not yet been held regarding the current claim on appeal, and as Travel Board hearings are scheduled by the RO, remand of the appeal is necessary.  See 38 C.F.R. § 20.700.

The Board notes the September 2016 rating decision denied increased ratings for compression fracture, L2, left lumbar radiculopathy and right lower radiculopathy.  It also denied service connection for degenerative changes of the cervical spine, hypertension, radiculopathy of the left and right upper extremities and a sleep condition.  In September 2016, the Veteran submitted a standard VA form as a notice of disagreement (NOD) for the eight claims.  When a NOD is submitted, a statement of the case (SOC) is necessary.  Although the RO acknowledged the NOD in a January 2017 letter, as a SOC has not yet been issued for these eight claims, the Board will remand the issues for a SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a SOC concerning the issues of increased ratings for compression fracture, L2, left lumbar radiculopathy and right lower radiculopathy, as well as service connection for degenerative changes of the cervical spine, hypertension, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity and a sleep condition.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

